DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following NON-FINAL Office action is in response to Applicant’s request for continued examination filed on 05/12/2022 with the claim set filed on 04/07/2022.

Status of Claims
2.		Claims 1, 8 and 15 have been amended.
		Claims 1-20 are currently pending and have been rejected.

Status of the Application
3.		Claims 1-20 have been examined in this application. This communication is the first action on the merits.

Continued Examination under 37 CFR 1.114
4.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 	CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for 	continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely 	paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  	Applicant's submission filed on 05/12/2022 has been entered.

IDS Statements
5.		The 2 information disclosure statements filed on 04/28/2022 and 05/31/2022 complies 	with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 

Response to Amendments
6.		Applicant’s amendment filed on 04/07/2022 necessitated new grounds of rejection in this office action.

Response to Arguments
7.		Applicant’s arguments, see pages 8-9 filed on 04/07/2022, with respect to the 35 U.S.C. § 103 Claim Rejections for Claims 1-4, 8-11 and 15-18 have been fully considered and is found not persuasive.  Claims 1-4, 8-11 and 15-18 have been considered, but are moot in view of the new grounds of rejection. See Examiner comments shown below under the 35 U.S.C. § 103 Claim Rejections section.
8.		Applicant’s arguments, see pages 8-9 filed on 04/07/2022, with respect to the 35 U.S.C. § 103 Claim Rejections for Claims 5-7, 12-14 and 19-20 have been fully considered and is found not persuasive.  Claims 5-7, 12-14 and 19-20 have been considered, but are moot in view of the new grounds of rejection. See Examiner comments shown below under the 35 U.S.C. § 103 Claim Rejections section.

Response to Prior Art Arguments
9. 		Applicant’s prior art arguments with respect to Claims 1-4, 8-11 and 15-18 have been 	fully considered, but they are found not persuasive (see Applicant Remarks, Pages 8-9, 	dated 	04/07/2022). Examiner respectfully disagrees.
	Specifically, Applicant’s arguments with respect to Claims 1-4, 8-11 and 15-18 have been considered, but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
10.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.		Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application (US 2014/0280193 A1) to Cronin, and in view of US Patent # (US 7,590,508 B1) to Saghier.
		Regarding Independent Claim 1, Cronin method for a predictive capacity optimizer teaches the following:
	- predicting, by a computer system (see at least Cronin: Fig. 4 & ¶ [0110-0112]. Cronin teaches in Fig. 4 a machine 400 in the exemplary form of a computer system, in accordance with one embodiment, within which a set of instructions, for causing the machine/computer system 400 to perform any one or more of the methodologies discussed herein, may be executed.), a number of predicted opportunities for allocation on computer systems of entities and signatures of the predicted opportunities expected in a time window (see at least Cronin: ¶ [0513-0514] & Figs. 22A-22B. Cronin notes that, if a customer is trying to close a $100 k deal in the NY-NJ-Virginia tri-city area, the probability for that deal to close in 3 months may be 50%, according to such analysis, because past transactions have shown that it takes up to six months to close a $100 k telecom deal in NY-NJ-Virginia tri-city area when viewed in the context of multiple customer organizations' datasets. For instance, based on such data predictive analysis may review that, in a given region it takes six months to sell sugar in the Midwest and it takes three months to sell laptops in the East Coast, and so forth. 
		¶ [0548]: For instance, if a salesperson states to management that a deal will close in fiscal Q1 but the prediction returns a high confidence sales close date of fiscal Q3, then it may be appropriate to either adjust the sales forecast or change strategy for a given sales opportunity (e.g., increase urgency, improve pricing terms, discounts, etc.).
¶ [0582]: “The custom filter interface depicted enables a sales manager or salesperson to see how an opportunity has changed today versus the first day of this month or last month, etc. Through the custom filter interface, a user can take a step back in time, thinking back where they were a week ago or a month ago and identify the opportunity by creating a range of dates and displaying what opportunities were created during those dates.” See also Fig. 22B “Predictive Relationships for Opportunity Scoring, where the signatures in this case reflect sectors such as private sector or public sector.)
	- based on the signatures of the predicted opportunities (see at least Cronin: ¶ [0513-0514] & Figs. 22A-22B.), generating, by the computer system (see at least Cronin: Fig. 4 & ¶ [0110-0112]. Cronin teaches in Fig. 4 a machine 400 in the exemplary form of a computer system, in accordance with one embodiment, within which a set of instructions, for causing the machine/computer system 400 to perform any one or more of the methodologies discussed herein, may be executed.), a list of the entities ranked according to the signatures of the predicted opportunities (see at least Cronin: ¶ [0654] & ¶ [0656]. Cronin teaches that high level use cases for such historical based data in a dataset to be analyzed and subjected to predictive analysis are not limited to the explicitly depicted examples. For instance, other use cases may include: determining a propensity to buy and scoring/ranking leads for sales representatives and marketing users. For instance, sales users often get leads from multiple sources (marketing, external, sales prospecting etc.) and often times, in any given quarter, they have more leads to follow up with than time available to them. Sales representatives need guidance with questions such as: which leads have the highest propensity to buy, what is the likelihood of a sale, what is the potential revenue impact if this lead is converted to an opportunity, what is the estimated sale cycle based on historical observations if this lead is converted to an opportunity, what is the score/rank for each lead in the pipeline so that high potential sales leads in a salesperson's territory may be discovered and prioritized, and so forth. As these sales professionals approach the end of the sales period, the pressure to meet their quota is of significant importance. Opportunity scoring can assist with ranking the opportunities in the pipeline based on the probability of such deals to close, thus improving the overall effectiveness of these sales professionals. See also Cronin at ¶ [0501] and Figs. 19A-19B: “Consider for example, a salesperson looking at the sales information in a particular data set. The GUI 1901 interface can take the distributions provided by the analysis engine and produce a visual indication for ranking the information according to a variety of customized solutions and use cases.”)
	- selecting (see at least Cronin: ¶ [0241] & ¶ [0505]. Cronin teaches that  system 1231 further includes a web-server 1275 to implement the request interface, in which the web-server 1275 is to receive as input 1257, a plurality of access requests from one or more client devices 12066A-C from among a plurality of customer organizations 1205A-C communicably interfaced with the host organization via a network traversing at least a portion of the public Internet 1228, in which each customer organization 105A-C is an entity selected from the group consisting of: a separate and distinct remote organization, an organizational group within the host organization, a business partner of the host organization, or a customer organization that subscribes to cloud computing services provided by the host organization 1210.), by the computer system  (see at least Cronin: Fig. 4 & ¶ [0110-0112]. Cronin teaches in Fig. 4 a machine 400 in the exemplary form of a computer system, in accordance with one embodiment, within which a set of instructions, for causing the machine/computer system 400 to perform any one or more of the methodologies discussed herein, may be executed.), the entities to be assigned to the predicted opportunities based (see at least Cronin: ¶ [0505]. Cronin teaches that GUI 1901 may be provided to compute and assign an opportunity score based on probability for a given opportunity reflecting the likelihood of that opportunity to close as a win or loss. The data set to compute this score consists of all the opportunities that have been closed (either won/loss) in a given period of time, such as 1, 2, or 3 years or a lifetime of an organization, etc., and such a duration may be configured using the date range controls of GUI 1901 to specify the date range, even if that range is in the past.”), at least in part, on computing capacities related to the computer systems of the entities while accounting for any current computing usage have being assigned to the entities (see at least Cronin: ¶ [0092] & ¶ [0243-0245]. Cronin teaches that the users of user systems 212 may differ in their respective capacities, and the capacity of a particular user system 212 might be entirely determined by permissions (permission levels) for the current user. For example, where a salesperson is using a particular user system 212 to interact with system 216, that user system has the capacities allotted to that salesperson. PreQL statement may read as follows: SELECT ID; FROM Opportunity WHERE SIMILAR/Stage/001>0.8 ORDER BY SIMILAR/Stage LIMIT 100. In this example, a particular ID is being pulled from the “Opportunity” table in the database and then the SIMILAR command term is used to find identify the entities or rows similar to the ID specified, so long as they have a confidence quality indicator equal to or greater than “0.8,” and finally the output is ordered by stage and permitted to yield output of up to 100 total records. See also Fig. 21B “Opportunity Confidence Breakdown” consisting the amount of total opportunities that the entity can accommodate and the probability of sale.)
	- assigning (see at least Cronin: ¶ [0590]. Cronin notes that “filter elements are provided to the user to narrow or limit the search according to desired criteria, such as industry, geography, deal size, products in play, etc. Such functionality thus aids sales professionals with improving sales productivity and streamlining business processes.”) an entity to at least one predicted opportunity of the predicted opportunities based, at least in part, on a ranking in the listing of entities (see at least Cronin: ¶ [0654] & ¶ [0656]. Cronin teaches that high level use cases for such historical based data in a dataset to be analyzed and subjected to predictive analysis are not limited to the explicitly depicted examples. For instance, other use cases may include: determining a propensity to buy and scoring/ranking leads for sales representatives and marketing users. For instance, sales users often get leads from multiple sources (marketing, external, sales prospecting etc.) and often times, in any given quarter, they have more leads to follow up with than time available to them. Sales representatives need guidance with questions such as: which leads have the highest propensity to buy, what is the likelihood of a sale, what is the potential revenue impact if this lead is converted to an opportunity, what is the estimated sale cycle based on historical observations if this lead is converted to an opportunity, what is the score/rank for each lead in the pipeline so that high potential sales leads in a salesperson's territory may be discovered and prioritized, and so forth. As these sales professionals approach the end of the sales period, the pressure to meet their quota is of significant importance. Opportunity scoring can assist with ranking the opportunities in the pipeline based on the probability of such deals to close, thus improving the overall effectiveness of these sales professionals.) of how the entity is able to fulfill requirements of the at least one predicted opportunity according to a signature for the at least one predicted opportunity (see at least Cronin: ¶ [0653-0656]. Cronin teaches that “Element 2236 that opportunities are more likely to result in a sales win in Japan and at element 2237 opportunities are less likely to win in European countries using the Euro. While significantly more data exists for USD based sales opportunities, there is less of a clear relationship to win/loss by currency, although slightly more sales analyzed resulted are predicted to result in a win versus a loss. As before, the interface depicted here is generated on behalf of a user using a historical data set subjected to predictive analysis and may aid a salesperson or sales team in determining where to apply limited resources.”
	¶ [0654]: “For instance, other use cases may include: determining a propensity to buy and 	scoring/ranking leads for sales representatives and marketing users. For instance, sales users often 	get leads from multiple sources (marketing, external, sales prospecting etc.) and often times, in 	any given quarter, they have more leads to follow up with than time available to them.”
	¶ [0658]: “For instance, a sales representative or sales manager responsible for achieving 	quarterly sales targets will undoubtedly be interested in: which types of customers are buying 	which products; which prospects most resemble existing customers; are the right products being 	offered to the right customer at the right price; what more can we sell to my customer to 	increase the deal size, and so forth.” See also Fig. 22A of Cronin, Fig. 22B of Cronin and Fig. 22C 	of Cronin.)
		Cronin method of a predictive capacity optimizer teaches the following doesn’t teach or suggest the following:
	- causing, by a software application of the computer system, the computer systems of the entities having been selected to respectively pre-allocate the computing capacities of the computer systems for the predicted opportunities, in advance of the predicted opportunities being executed on the computer systems of the entities having been selected, wherein the software application schedules assignments of the predicted opportunities to cause pre-allocation of the computing capacities of the computer systems
Saghier however in the analogous art a predictive capacity optimizer teaches the following:
- causing, by a software application of the computer system (see at least Saghier: Fig. 3 & Col. 7, Lns. 35-48.), the computer systems of the entities having been selected to respectively pre-allocate the computing capacities of the computer systems for the predicted opportunities (see at least Saghier: Col. 8, Lns. 16-36. Saghier teaches that a user-definable threshold 380 may be established as an upper bound limit of the number of transactions 340 to be reached in computer 310 before additional resources or changes are needed. In the computing environment, an administrator or user may want to prevent computer 310 from reaching its full computing capacity as established by capacity 370. This is done to keep the computer functioning with minimum down time. Threshold 380 may be computed as a percentage of capacity 370 to allow for time to improve or increase the computing capacity of computer 310 before it reaches capacity 370.), in advance of the predicted opportunities being executed on the computer systems of the entities having been selected (see at least Saghier: Col. 8, Lns. 53-67. Saghier notes that FIG. 4 indicates both a threshold and maximum capacity for the number of transactions 340. The graph also provides a visual prediction of the increases in transactions 340 which becomes a theoretical view beyond the Maximum identifier. Even if computer 310 may not achieve transaction amounts beyond the maximum, the graph provides a visual representation into the growth needs that may be planned for in the future. For example, one may discern that computer 310 may reach its threshold operating capacity of 43,650 transactions by March 2005. If left unchecked, computer 310 may reach its maximum operating capacity of 48,500 transactions by mid-May 2005. If again left unchecked, computer 310 may cease to function or may have serious service degradation operating beyond mid-May 2005. See also Fig. 5.), wherein the software application schedules assignments of the predicted opportunities to cause pre-allocation of the computing capacities of the computer systems (see at least Saghier: Col. 7, Lns. 35-48. Saghier notes that transactions 340 may be measured by performance-measuring component 312. Transactions 340 may be pre-determined in advance based on knowledge about a software application. For example, a customer having software operations occurring on computer 310 may provide in advance the number of transactions 340 it knows may occur on computer 310. Fulfilling requests associated with customers may impact the processing of transactions 340, by increasing the software load on computer 310 due to growth needs. Such activity makes it desirable to monitor the use of computer 310. When several customers impact computer 310 with their transactions 340, a forecast in capacity becomes critical to know and predict increases in transactions 340.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Cronin method of a predictive capacity optimizer with the aforementioned teachings regarding causing, by a software application of the computer system, the computer systems of the entities having been selected to respectively pre-allocate the computing capacities of the computer systems for the predicted opportunities, in advance of the predicted opportunities being executed on the computer systems of the entities having been selected, wherein the software application schedules assignments of the predicted opportunities to cause pre-allocation of the computing capacities of the computer systems of Saghier, wherein threshold 380 may be computed as a percentage of capacity 370 to allow for time to improve or increase the computing capacity of computer 310 before it reaches capacity 370. For example, if capacity 370 was calculated to be 48,500 transactions and the highest correlation was based on CPU utilization, then threshold 380 may be established at 90% of capacity for example, or 43,650 transactions (see Saghier: Col. 8, Lns. 23-30).
Further, the claimed invention is merely a combination of old elements in a similar field of a predictive capacity optimizer, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Saghier, the results of the combination were predictable.

		Regarding Independent Claim 8, Cronin system for a predictive capacity optimizer teaches the following:
	- a memory having computer readable instructions (see at least Cronin: ¶ [0078].);
	- one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising: (see at least Cronin: ¶ [0111-0112] & Fig. 4.); 
	- predicting, by the one or more processors (see at least Cronin: ¶ [0111-0112] & Fig. 4.), a number of predicted opportunities for allocation on computer systems of entities and signatures of the predicted opportunities expected in a time window (see at least Cronin: ¶ [0513-0514] & Figs. 22A-22B. Cronin notes that, if a customer is trying to close a $100 k deal in the NY-NJ-Virginia tri-city area, the probability for that deal to close in 3 months may be 50%, according to such analysis, because past transactions have shown that it takes up to six months to close a $100 k telecom deal in NY-NJ-Virginia tri-city area when viewed in the context of multiple customer organizations' datasets. For instance, based on such data predictive analysis may review that, in a given region it takes six months to sell sugar in the Midwest and it takes three months to sell laptops in the East Coast, and so forth. 
		¶ [0548]: For instance, if a salesperson states to management that a deal will close in fiscal Q1 but the prediction returns a high confidence sales close date of fiscal Q3, then it may be appropriate to either adjust the sales forecast or change strategy for a given sales opportunity (e.g., increase urgency, improve pricing terms, discounts, etc.).
¶ [0582]: “The custom filter interface depicted enables a sales manager or salesperson to see how an opportunity has changed today versus the first day of this month or last month, etc. Through the custom filter interface, a user can take a step back in time, thinking back where they were a week ago or a month ago and identify the opportunity by creating a range of dates and displaying what opportunities were created during those dates.” See also Fig. 22B “Predictive Relationships for Opportunity Scoring, where the signatures in this case reflect sectors such as private sector or public sector.)
	- based on the signatures of the predicted opportunities (see at least Cronin: ¶ [0513-0514] & Figs. 22A-22B.), generating, by the one or more processors (see at least Cronin: ¶ [0111-0112] & Fig. 4.), a list of the entities ranked according to the signatures of the predicted opportunities (see at least Cronin: ¶ [0654] & ¶ [0656]. Cronin teaches that high level use cases for such historical based data in a dataset to be analyzed and subjected to predictive analysis are not limited to the explicitly depicted examples. For instance, other use cases may include: determining a propensity to buy and scoring/ranking leads for sales representatives and marketing users. For instance, sales users often get leads from multiple sources (marketing, external, sales prospecting etc.) and often times, in any given quarter, they have more leads to follow up with than time available to them. Sales representatives need guidance with questions such as: which leads have the highest propensity to buy, what is the likelihood of a sale, what is the potential revenue impact if this lead is converted to an opportunity, what is the estimated sale cycle based on historical observations if this lead is converted to an opportunity, what is the score/rank for each lead in the pipeline so that high potential sales leads in a salesperson's territory may be discovered and prioritized, and so forth. As these sales professionals approach the end of the sales period, the pressure to meet their quota is of significant importance. Opportunity scoring can assist with ranking the opportunities in the pipeline based on the probability of such deals to close, thus improving the overall effectiveness of these sales professionals. See also Cronin at ¶ [0501] and Figs. 19A-19B: “Consider for example, a salesperson looking at the sales information in a particular data set. The GUI 1901 interface can take the distributions provided by the analysis engine and produce a visual indication for ranking the information according to a variety of customized solutions and use cases.”)
	- selecting (see at least Cronin: ¶ [0241] & ¶ [0505]. Cronin teaches that  system 1231 further includes a web-server 1275 to implement the request interface, in which the web-server 1275 is to receive as input 1257, a plurality of access requests from one or more client devices 12066A-C from among a plurality of customer organizations 1205A-C communicably interfaced with the host organization via a network traversing at least a portion of the public Internet 1228, in which each customer organization 105A-C is an entity selected from the group consisting of: a separate and distinct remote organization, an organizational group within the host organization, a business partner of the host organization, or a customer organization that subscribes to cloud computing services provided by the host organization 1210.), by the one or more processors (see at least Cronin: ¶ [0111-0112] & Fig. 4.), the entities to be assigned to the predicted opportunities based (see at least Cronin: ¶ [0505]. Cronin teaches that GUI 1901 may be provided to compute and assign an opportunity score based on probability for a given opportunity reflecting the likelihood of that opportunity to close as a win or loss. The data set to compute this score consists of all the opportunities that have been closed (either won/loss) in a given period of time, such as 1, 2, or 3 years or a lifetime of an organization, etc., and such a duration may be configured using the date range controls of GUI 1901 to specify the date range, even if that range is in the past.”), at least in part, on computing capacities related to the computer systems of the entities while accounting for any current computing usage have being assigned to the entities (see at least Cronin: ¶ [0092] & ¶ [0243-0245]. Cronin teaches that the users of user systems 212 may differ in their respective capacities, and the capacity of a particular user system 212 might be entirely determined by permissions (permission levels) for the current user. For example, where a salesperson is using a particular user system 212 to interact with system 216, that user system has the capacities allotted to that salesperson. PreQL statement may read as follows: SELECT ID; FROM Opportunity WHERE SIMILAR/Stage/001>0.8 ORDER BY SIMILAR/Stage LIMIT 100. In this example, a particular ID is being pulled from the “Opportunity” table in the database and then the SIMILAR command term is used to find identify the entities or rows similar to the ID specified, so long as they have a confidence quality indicator equal to or greater than “0.8,” and finally the output is ordered by stage and permitted to yield output of up to 100 total records. See also Fig. 21B “Opportunity Confidence Breakdown” consisting the amount of total opportunities that the entity can accommodate and the probability of sale.)
	- assigning (see at least Cronin: ¶ [0590]. Cronin notes that “filter elements are provided to the user to narrow or limit the search according to desired criteria, such as industry, geography, deal size, products in play, etc. Such functionality thus aids sales professionals with improving sales productivity and streamlining business processes.”) an entity to at least one predicted opportunity of the predicted opportunities based, at least in part, on a ranking in the listing of entities (see at least Cronin: ¶ [0654] & ¶ [0656]. Cronin teaches that high level use cases for such historical based data in a dataset to be analyzed and subjected to predictive analysis are not limited to the explicitly depicted examples. For instance, other use cases may include: determining a propensity to buy and scoring/ranking leads for sales representatives and marketing users. For instance, sales users often get leads from multiple sources (marketing, external, sales prospecting etc.) and often times, in any given quarter, they have more leads to follow up with than time available to them. Sales representatives need guidance with questions such as: which leads have the highest propensity to buy, what is the likelihood of a sale, what is the potential revenue impact if this lead is converted to an opportunity, what is the estimated sale cycle based on historical observations if this lead is converted to an opportunity, what is the score/rank for each lead in the pipeline so that high potential sales leads in a salesperson's territory may be discovered and prioritized, and so forth. As these sales professionals approach the end of the sales period, the pressure to meet their quota is of significant importance. Opportunity scoring can assist with ranking the opportunities in the pipeline based on the probability of such deals to close, thus improving the overall effectiveness of these sales professionals.) of how the entity is able to fulfill requirements of the at least one predicted opportunity according to a signature for the at least one predicted opportunity (see at least Cronin: ¶ [0653-0656]. Cronin teaches that “Element 2236 that opportunities are more likely to result in a sales win in Japan and at element 2237 opportunities are less likely to win in European countries using the Euro. While significantly more data exists for USD based sales opportunities, there is less of a clear relationship to win/loss by currency, although slightly more sales analyzed resulted are predicted to result in a win versus a loss. As before, the interface depicted here is generated on behalf of a user using a historical data set subjected to predictive analysis and may aid a salesperson or sales team in determining where to apply limited resources.”
	¶ [0654]: “For instance, other use cases may include: determining a propensity to buy and 	scoring/ranking leads for sales representatives and marketing users. For instance, sales users often 	get leads from multiple sources (marketing, external, sales prospecting etc.) and often times, in 	any given quarter, they have more leads to follow up with than time available to them.”
	¶ [0658]: “For instance, a sales representative or sales manager responsible for achieving 	quarterly sales targets will undoubtedly be interested in: which types of customers are buying 	which products; which prospects most resemble existing customers; are the right products being 	offered to the right customer at the right price; what more can we sell to my customer to 	increase the deal size, and so forth.” See also Fig. 22A of Cronin, Fig. 22B of Cronin and Fig. 22C 	of Cronin.)
		Cronin system of a predictive capacity optimizer teaches the following doesn’t teach or suggest the following:
	- causing, by a software application executed on the one or more processors, the computer systems of the entities having been selected to respectively pre-allocate the computing capacities of the computer systems for the predicted opportunities, in advance of the predicted opportunities being executed on the computer systems of the entities having been selected, wherein the software application schedules assignments of the predicted opportunities to cause pre-allocation of the computing capacities of the computer systems
Saghier however in the analogous art a predictive capacity optimizer teaches the following:
- causing, by a software application executed on the one or more processors (see at least Saghier: Fig. 3 & Col. 7, Lns. 35-48.), the computer systems of the entities having been selected to respectively pre-allocate the computing capacities of the computer systems for the predicted opportunities (see at least Saghier: Col. 8, Lns. 16-36. Saghier teaches that a user-definable threshold 380 may be established as an upper bound limit of the number of transactions 340 to be reached in computer 310 before additional resources or changes are needed. In the computing environment, an administrator or user may want to prevent computer 310 from reaching its full computing capacity as established by capacity 370. This is done to keep the computer functioning with minimum down time. Threshold 380 may be computed as a percentage of capacity 370 to allow for time to improve or increase the computing capacity of computer 310 before it reaches capacity 370.), in advance of the predicted opportunities being executed on the computer systems of the entities having been selected (see at least Saghier: Col. 8, Lns. 53-67. Saghier notes that FIG. 4 indicates both a threshold and maximum capacity for the number of transactions 340. The graph also provides a visual prediction of the increases in transactions 340 which becomes a theoretical view beyond the Maximum identifier. Even if computer 310 may not achieve transaction amounts beyond the maximum, the graph provides a visual representation into the growth needs that may be planned for in the future. For example, one may discern that computer 310 may reach its threshold operating capacity of 43,650 transactions by March 2005. If left unchecked, computer 310 may reach its maximum operating capacity of 48,500 transactions by mid-May 2005. If again left unchecked, computer 310 may cease to function or may have serious service degradation operating beyond mid-May 2005. See also Fig. 5.), wherein the software application schedules assignments of the predicted opportunities to cause pre-allocation of the computing capacities of the computer systems (see at least Saghier: Col. 7, Lns. 35-48. Saghier notes that transactions 340 may be measured by performance-measuring component 312. Transactions 340 may be pre-determined in advance based on knowledge about a software application. For example, a customer having software operations occurring on computer 310 may provide in advance the number of transactions 340 it knows may occur on computer 310. Fulfilling requests associated with customers may impact the processing of transactions 340, by increasing the software load on computer 310 due to growth needs. Such activity makes it desirable to monitor the use of computer 310. When several customers impact computer 310 with their transactions 340, a forecast in capacity becomes critical to know and predict increases in transactions 340.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Cronin system of a predictive capacity optimizer with the aforementioned teachings regarding causing, by a software application of the computer system, the computer systems of the entities having been selected to respectively pre-allocate the computing capacities of the computer systems for the predicted opportunities, in advance of the predicted opportunities being executed on the computer systems of the entities having been selected, wherein the software application schedules assignments of the predicted opportunities to cause pre-allocation of the computing capacities of the computer systems of Saghier, wherein threshold 380 may be computed as a percentage of capacity 370 to allow for time to improve or increase the computing capacity of computer 310 before it reaches capacity 370. For example, if capacity 370 was calculated to be 48,500 transactions and the highest correlation was based on CPU utilization, then threshold 380 may be established at 90% of capacity for example, or 43,650 transactions (see Saghier: Col. 8, Lns. 23-30).
Further, the claimed invention is merely a combination of old elements in a similar field of a predictive capacity optimizer, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Saghier, the results of the combination were predictable.

		Regarding Independent Claim 15, Cronin computer program product for a predictive capacity optimizer teaches the following:
	- predicting, by the processor (see at least Cronin: Fig. 4 & ¶ [0110-0112]. Cronin teaches in Fig. 4 a machine 400 in the exemplary form of a computer system, in accordance with one embodiment, within which a set of instructions, for causing the machine/computer system 400 to perform any one or more of the methodologies discussed herein, may be executed.), a number of predicted opportunities for allocation on computer systems of entities and signatures of the predicted opportunities expected in a time window (see at least Cronin: ¶ [0513-0514] & Figs. 22A-22B. Cronin notes that, if a customer is trying to close a $100 k deal in the NY-NJ-Virginia tri-city area, the probability for that deal to close in 3 months may be 50%, according to such analysis, because past transactions have shown that it takes up to six months to close a $100 k telecom deal in NY-NJ-Virginia tri-city area when viewed in the context of multiple customer organizations' datasets. For instance, based on such data predictive analysis may review that, in a given region it takes six months to sell sugar in the Midwest and it takes three months to sell laptops in the East Coast, and so forth. 
		¶ [0548]: For instance, if a salesperson states to management that a deal will close in fiscal Q1 but the prediction returns a high confidence sales close date of fiscal Q3, then it may be appropriate to either adjust the sales forecast or change strategy for a given sales opportunity (e.g., increase urgency, improve pricing terms, discounts, etc.).
¶ [0582]: “The custom filter interface depicted enables a sales manager or salesperson to see how an opportunity has changed today versus the first day of this month or last month, etc. Through the custom filter interface, a user can take a step back in time, thinking back where they were a week ago or a month ago and identify the opportunity by creating a range of dates and displaying what opportunities were created during those dates.” See also Fig. 22B “Predictive Relationships for Opportunity Scoring, where the signatures in this case reflect sectors such as private sector or public sector.)
	- based on the signatures of the predicted opportunities (see at least Cronin: ¶ [0513-0514] & Figs. 22A-22B.), generating, by the processor (see at least Cronin: Fig. 4 & ¶ [0110-0112]. Cronin teaches in Fig. 4 a machine 400 in the exemplary form of a computer system, in accordance with one embodiment, within which a set of instructions, for causing the machine/computer system 400 to perform any one or more of the methodologies discussed herein, may be executed.), a list of the entities ranked according to the signatures of the predicted opportunities (see at least Cronin: ¶ [0654] & ¶ [0656]. Cronin teaches that high level use cases for such historical based data in a dataset to be analyzed and subjected to predictive analysis are not limited to the explicitly depicted examples. For instance, other use cases may include: determining a propensity to buy and scoring/ranking leads for sales representatives and marketing users. For instance, sales users often get leads from multiple sources (marketing, external, sales prospecting etc.) and often times, in any given quarter, they have more leads to follow up with than time available to them. Sales representatives need guidance with questions such as: which leads have the highest propensity to buy, what is the likelihood of a sale, what is the potential revenue impact if this lead is converted to an opportunity, what is the estimated sale cycle based on historical observations if this lead is converted to an opportunity, what is the score/rank for each lead in the pipeline so that high potential sales leads in a salesperson's territory may be discovered and prioritized, and so forth. As these sales professionals approach the end of the sales period, the pressure to meet their quota is of significant importance. Opportunity scoring can assist with ranking the opportunities in the pipeline based on the probability of such deals to close, thus improving the overall effectiveness of these sales professionals. See also Cronin at ¶ [0501] and Figs. 19A-19B: “Consider for example, a salesperson looking at the sales information in a particular data set. The GUI 1901 interface can take the distributions provided by the analysis engine and produce a visual indication for ranking the information according to a variety of customized solutions and use cases.”)
	- selecting (see at least Cronin: ¶ [0241]. Cronin teaches that  system 1231 further includes a web-server 1275 to implement the request interface, in which the web-server 1275 is to receive as input 1257, a plurality of access requests from one or more client devices 12066A-C from among a plurality of customer organizations 1205A-C communicably interfaced with the host organization via a network traversing at least a portion of the public Internet 1228, in which each customer organization 105A-C is an entity selected from the group consisting of: a separate and distinct remote organization, an organizational group within the host organization, a business partner of the host organization, or a customer organization that subscribes to cloud computing services provided by the host organization 1210.), by the processor  (see at least Cronin: Fig. 4 & ¶ [0110-0112]. Cronin teaches in Fig. 4 a machine 400 in the exemplary form of a computer system, in accordance with one embodiment, within which a set of instructions, for causing the machine/computer system 400 to perform any one or more of the methodologies discussed herein, may be executed.), the entities to be assigned to the predicted opportunities based (see at least Cronin: ¶ [0505]. Cronin teaches that GUI 1901 may be provided to compute and assign an opportunity score based on probability for a given opportunity reflecting the likelihood of that opportunity to close as a win or loss. The data set to compute this score consists of all the opportunities that have been closed (either won/loss) in a given period of time, such as 1, 2, or 3 years or a lifetime of an organization, etc., and such a duration may be configured using the date range controls of GUI 1901 to specify the date range, even if that range is in the past.”), at least in part, on computing capacities related to the computer systems of the entities while accounting for any current computing usage have being assigned to the entities (see at least Cronin: ¶ [0092] & ¶ [0243-0245]. Cronin teaches that the users of user systems 212 may differ in their respective capacities, and the capacity of a particular user system 212 might be entirely determined by permissions (permission levels) for the current user. For example, where a salesperson is using a particular user system 212 to interact with system 216, that user system has the capacities allotted to that salesperson. PreQL statement may read as follows: SELECT ID; FROM Opportunity WHERE SIMILAR/Stage/001>0.8 ORDER BY SIMILAR/Stage LIMIT 100. In this example, a particular ID is being pulled from the “Opportunity” table in the database and then the SIMILAR command term is used to find identify the entities or rows similar to the ID specified, so long as they have a confidence quality indicator equal to or greater than “0.8,” and finally the output is ordered by stage and permitted to yield output of up to 100 total records. See also Fig. 21B “Opportunity Confidence Breakdown” consisting the amount of total opportunities that the entity can accommodate and the probability of sale.)
	- assigning (see at least Cronin: ¶ [0590]. Cronin notes that “filter elements are provided to the user to narrow or limit the search according to desired criteria, such as industry, geography, deal size, products in play, etc. Such functionality thus aids sales professionals with improving sales productivity and streamlining business processes.”) an entity to at least one predicted opportunity of the predicted opportunities based, at least in part, on a ranking in the listing of entities (see at least Cronin: ¶ [0654] & ¶ [0656]. Cronin teaches that high level use cases for such historical based data in a dataset to be analyzed and subjected to predictive analysis are not limited to the explicitly depicted examples. For instance, other use cases may include: determining a propensity to buy and scoring/ranking leads for sales representatives and marketing users. For instance, sales users often get leads from multiple sources (marketing, external, sales prospecting etc.) and often times, in any given quarter, they have more leads to follow up with than time available to them. Sales representatives need guidance with questions such as: which leads have the highest propensity to buy, what is the likelihood of a sale, what is the potential revenue impact if this lead is converted to an opportunity, what is the estimated sale cycle based on historical observations if this lead is converted to an opportunity, what is the score/rank for each lead in the pipeline so that high potential sales leads in a salesperson's territory may be discovered and prioritized, and so forth. As these sales professionals approach the end of the sales period, the pressure to meet their quota is of significant importance. Opportunity scoring can assist with ranking the opportunities in the pipeline based on the probability of such deals to close, thus improving the overall effectiveness of these sales professionals.) of how the entity is able to fulfill requirements of the at least one predicted opportunity according to a signature for the at least one predicted opportunity (see at least Cronin: ¶ [0653-0656]. Cronin teaches that “Element 2236 that opportunities are more likely to result in a sales win in Japan and at element 2237 opportunities are less likely to win in European countries using the Euro. While significantly more data exists for USD based sales opportunities, there is less of a clear relationship to win/loss by currency, although slightly more sales analyzed resulted are predicted to result in a win versus a loss. As before, the interface depicted here is generated on behalf of a user using a historical data set subjected to predictive analysis and may aid a salesperson or sales team in determining where to apply limited resources.”
	¶ [0654]: “For instance, other use cases may include: determining a propensity to buy and 	scoring/ranking leads for sales representatives and marketing users. For instance, sales users often 	get leads from multiple sources (marketing, external, sales prospecting etc.) and often times, in 	any given quarter, they have more leads to follow up with than time available to them.”
	¶ [0658]: “For instance, a sales representative or sales manager responsible for achieving 	quarterly sales targets will undoubtedly be interested in: which types of customers are buying 	which products; which prospects most resemble existing customers; are the right products being 	offered to the right customer at the right price; what more can we sell to my customer to 	increase the deal size, and so forth.” See also Fig. 22A of Cronin, Fig. 22B of Cronin and Fig. 22C 	of Cronin.)
		Cronin computer program product of a predictive capacity optimizer teaches the following doesn’t teach or suggest the following:
	- causing, by a software application executed on the processor, the computer systems of the entities having been selected to respectively pre-allocate the computing capacities of the computer systems for the predicted opportunities, in advance of the predicted opportunities being executed on the computer systems of the entities having been selected, wherein the software application schedules assignments of the predicted opportunities to cause pre-allocation of the computing capacities of the computer systems
Saghier however in the analogous art a predictive capacity optimizer teaches the following:
- causing, by a software application executed on the processor (see at least Saghier: Fig. 3 & Col. 7, Lns. 35-48.), the computer systems of the entities having been selected to respectively pre-allocate the computing capacities of the computer systems for the predicted opportunities (see at least Saghier: Col. 8, Lns. 16-36. Saghier teaches that a user-definable threshold 380 may be established as an upper bound limit of the number of transactions 340 to be reached in computer 310 before additional resources or changes are needed. In the computing environment, an administrator or user may want to prevent computer 310 from reaching its full computing capacity as established by capacity 370. This is done to keep the computer functioning with minimum down time. Threshold 380 may be computed as a percentage of capacity 370 to allow for time to improve or increase the computing capacity of computer 310 before it reaches capacity 370.), in advance of the predicted opportunities being executed on the computer systems of the entities having been selected (see at least Saghier: Col. 8, Lns. 53-67. Saghier notes that FIG. 4 indicates both a threshold and maximum capacity for the number of transactions 340. The graph also provides a visual prediction of the increases in transactions 340 which becomes a theoretical view beyond the Maximum identifier. Even if computer 310 may not achieve transaction amounts beyond the maximum, the graph provides a visual representation into the growth needs that may be planned for in the future. For example, one may discern that computer 310 may reach its threshold operating capacity of 43,650 transactions by March 2005. If left unchecked, computer 310 may reach its maximum operating capacity of 48,500 transactions by mid-May 2005. If again left unchecked, computer 310 may cease to function or may have serious service degradation operating beyond mid-May 2005. See also Fig. 5.), wherein the software application schedules assignments of the predicted opportunities to cause pre-allocation of the computing capacities of the computer systems (see at least Saghier: Col. 7, Lns. 35-48. Saghier notes that transactions 340 may be measured by performance-measuring component 312. Transactions 340 may be pre-determined in advance based on knowledge about a software application. For example, a customer having software operations occurring on computer 310 may provide in advance the number of transactions 340 it knows may occur on computer 310. Fulfilling requests associated with customers may impact the processing of transactions 340, by increasing the software load on computer 310 due to growth needs. Such activity makes it desirable to monitor the use of computer 310. When several customers impact computer 310 with their transactions 340, a forecast in capacity becomes critical to know and predict increases in transactions 340.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Cronin computer program product of a predictive capacity optimizer with the aforementioned teachings regarding causing, by a software application of the computer system, the computer systems of the entities having been selected to respectively pre-allocate the computing capacities of the computer systems for the predicted opportunities, in advance of the predicted opportunities being executed on the computer systems of the entities having been selected, wherein the software application schedules assignments of the predicted opportunities to cause pre-allocation of the computing capacities of the computer systems of Saghier, wherein threshold 380 may be computed as a percentage of capacity 370 to allow for time to improve or increase the computing capacity of computer 310 before it reaches capacity 370. For example, if capacity 370 was calculated to be 48,500 transactions and the highest correlation was based on CPU utilization, then threshold 380 may be established at 90% of capacity for example, or 43,650 transactions (see Saghier: Col. 8, Lns. 23-30).
Further, the claimed invention is merely a combination of old elements in a similar field of a predictive capacity optimizer, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Saghier, the results of the combination were predictable.

Regarding Dependent Claims 2, 9 and 16, Cronin / Saghier method / system / computer program product for a predictive capacity optimizer teaches the limitations of Independent Claims 1, 8 and 15 above, and Cronin further teaches the method / system / computer program product for a predictive capacity optimizer comprising:
- wherein the selecting the entities assigned to the predicted opportunities based (see at least Cronin: ¶ [0241] & ¶ [0505]. Cronin teaches that GUI 1901 may be provided to compute and assign an opportunity score based on probability for a given opportunity reflecting the likelihood of that opportunity to close as a win or loss. The data set to compute this score consists of all the opportunities that have been closed (either won/loss) in a given period of time, such as 1, 2, or 3 years or a lifetime of an organization, etc., and such a duration may be configured using the date range controls of GUI 1901 to specify the date range, even if that range is in the past.”), at least in part, on the computing capacities is further based (see at least Cronin: ¶ [0092] & ¶ [0243-0245]. Cronin teaches that the users of user systems 212 may differ in their respective capacities, and the capacity of a particular user system 212 might be entirely determined by permissions (permission levels) for the current user. For example, where a salesperson is using a particular user system 212 to interact with system 216, that user system has the capacities allotted to that salesperson.), at least in part, on maximizing utilization of the computing capacities of the entities that are selected (see at least Cronin: [0650]. Cronin notes that additional functionality enables specialized UI interfaces to render a likelihood to renew an existing opportunity by providing a score or probability of retention for an existing opportunity by providing a retention score. Such functionality is helpful to sales professionals as such metrics can influence where a salesperson's time and resources are best spent so as to maximize revenue. [0245]: “A particular ID is being pulled from the “Opportunity” table in the database and then the SIMILAR command term is used to find identify the entities or rows similar to the ID specified, so long as they have a confidence quality indicator equal to or greater than “0.8,” and finally the output is ordered by stage and permitted to yield output of up to 100 total records.”)

Regarding Dependent Claims 3, 10 and 17, Cronin / Saghier method / system / computer program product for a predictive capacity optimizer teaches the limitations of Independent Claims 1, 8 and 15 above, and Cronin further teaches the method / system / computer program product for a predictive capacity optimizer comprising:
- wherein a computing capacity is determined for each of the entities (see at least Cronin: ¶ [0092] & ¶ [0245]. Cronin teaches that the users of user systems 212 may differ in their respective capacities, and the capacity of a particular user system 212 might be entirely determined by permissions (permission levels) for the current user. For example, where a salesperson is using a particular user system 212 to interact with system 216, that user system has the capacities allotted to that salesperson. However, while an administrator is using that user system to interact with system 216, that user system has the capacities allotted to that administrator.  PreQL statement may read as follows: SELECT ID; FROM Opportunity WHERE SIMILAR/Stage/001>0.8 ORDER BY SIMILAR/Stage LIMIT 100. In this example, a particular ID is being pulled from the “Opportunity” table in the database and then the SIMILAR command term is used to find identify the entities or rows similar to the ID specified, so long as they have a confidence quality indicator equal to or greater than “0.8,” and finally the output is ordered by stage and permitted to yield output of up to 100 total records. See also Figs. 20A-20B (emphasis added).) 

Regarding Dependent Claims 4, 11 and 18, Cronin / Saghier method / system / computer program product for a predictive capacity optimizer teaches the limitations of Independent Claims 1, 8 and 15 above, and Cronin further teaches the method / system / computer program product for a predictive capacity optimizer comprising:
- wherein a computing capacity for an entity is based on an amount of total opportunities that the entity can accommodate simultaneously (see at least Cronin: ¶ [0092] & Fig. 21B. Cronin teaches the users of user systems 212 may differ in their respective capacities, and the capacity of a particular user system 212 might be entirely determined by permissions (permission levels) for the current user. For example, where a salesperson is using a particular user system 212 to interact with system 216, that user system has the capacities allotted to that salesperson. However, while an administrator is using that user system to interact with system 216, that user system has the capacities allotted to that administrator. See also Fig. 21B Opportunity Confidence Breakdown based on total number of sales opportunities. See also Figs. 22A-22B of Cronin.)

Regarding Dependent Claims 5, 12 and 19, Cronin / Saghier method / system / computer program product for a predictive capacity optimizer teaches the limitations of Independent Claims 1, 8 and 15 above, and Cronin further teaches the method / system / computer program product for a predictive capacity optimizer comprising:
	- wherein one signature of the signatures comprises a sector, a size, and a product type for one predicted opportunity (see at least Cronin: ¶ [0513] & ¶ [0546]. Cronin notes that for large transactions, the sales life cycle may last three months, six months, sometimes nine months, largely depending on the size and complexity of a sales opportunity. Very complex transactions can span many years, for instance, where a customer is considering a multi-billion dollar commitment, such as for aircraft engines. For instance, if a customer is trying to close a $100 k deal in the NY-NJ-Virginia tri-city area, the probability for that deal to close in 3 months may be 50%, according to such analysis, because past transactions have shown that it takes up to six months to close a $100 k telecom deal in NY-NJ-Virginia tri-city area when viewed in the context of multiple customer organizations' datasets. See also Figs. 22A – 22B of Cronin.)

12.		Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cronin / Saghier, in further view of US PG Pub (US 2019/0258983 A1) to Thomaidou. 
		Regarding Dependent Claims 5-7, 12-14 and 19-20, Cronin / Saghier method / system / computer program product for a predictive capacity optimizer doesn’t teach or suggest the following:
-  wherein the predicted opportunities are monitored for a predetermined time to determine if the number of predicted opportunities that are realized meets a threshold (see Dependent Claims 6 and 13);
- wherein responsive to the threshold not being met, the computer system is configured to re-select the entities to be assigned to the predicted opportunities while removing any entities choosing not to participate (see Dependent Claims 7 and 14);
-  wherein the predicted opportunities are monitored for a predetermined time to determine if the number of predicted opportunities that are realized meets a threshold (see Dependent Claim 20);
- wherein responsive to the threshold not being met, the computer system is configured to re-select the entities to be assigned to the predicted opportunities while removing any entities choosing not to participate (see Dependent Claim 20)
	Thomaidou method / system / computer program product however in the analogous art of a predictive capacity optimizer teaches the following:
- wherein the predicted opportunities are monitored for a predetermined time (see at least Thomaidou: ¶ [0071] & Fig. 7C. Thomaidou notes that Y1-Y5 are known vectors of historical activities provided by transaction opportunity results in an enterprise organization for a given timeframe. Updated in a half year basis revenue contribution lead identification on June 30, 2018 and update monthly: deal size, lead progression velocity and winning business on October 31, 2018. Bottom 14% IOT lead identification rank. See also Table 5 on ¶ [0099]. Bottom 14% IOT lead identification rank. See also Table 5 on ¶ [0099].) to determine if the number of predicted opportunities that are realized meets a threshold (see at least Thomaidou: ¶ [0067] & ¶ [0087-0089]. Thomaidou notes that in Eqs. 2-6 Y1 can be a first known outcome vector of the historical activity results of a sales enterprise for a given timeframe, Y2 can be a second known outcome vector of the historical activity results of a sales enterprise for a given timeframe, Y3 can be a third known outcome vector of the historical activity results of a sales enterprise for a given timeframe, Y4 can be a fourth known outcome vector of the historical activity results of a sales enterprise for a given timeframe, and Y5 can be a fifth known outcome vector of the historical activity results of a sales enterprise for a given timeframe. See also ¶ [0087-0089] of Thomaidou and select/run shown in Fig. 5 at 513.) (see Dependent Claims 6 and 13);
- wherein responsive to the threshold not being met, the computer system is configured to re-select the entities to be assigned to the predicted opportunities while removing any entities choosing not to participate (see at least Thomaidou: Fig. 4 & ¶ [0087-0089]. Thomaidou notes with each new iteration, manager system 110 can add most recent data to the training data dataset used for parameterizing one or more model without discarding of aged data. Manager system 110 can add most recent data to the training data dataset used for parameterizing one or more model while discarding aged data that is older than a threshold age. Manager system 110 can retain all aged data but manager system 110 can apply weights to data in dependence on age with older data being weighed less than more recent data.” See also ¶ [0087-0089] of Thomaidou and select/run shown in Fig. 5 at 513. When generating the learned model includes solving an adapted one or more models adapted from the one or more model by removing the worker factor from the one or more models.) (see Dependent Claims 7 and 14);
- the predicted opportunities are monitored for a predetermined time (see at least Thomaidou: ¶ [0071] & Fig. 7C. Thomaidou notes that Y1-Y5 are known vectors of historical activities provided by transaction opportunity results in an enterprise organization for a given timeframe. Updated in a half year basis revenue contribution lead identification on June 30, 2018 and update monthly: deal size, lead progression velocity and winning business on October 31, 2018. Bottom 14% IOT lead identification rank. See also Table 5 on ¶ [0099].) to determine if the number of predicted opportunities that are realized meets a threshold (see at least Thomaidou: ¶ [0067] & ¶ [0087-0089]. Thomaidou notes that in Eqs. 2-6 Y1 can be a first known outcome vector of the historical activity results of a sales enterprise for a given timeframe, Y2 can be a second known outcome vector of the historical activity results of a sales enterprise for a given timeframe, Y3 can be a third known outcome vector of the historical activity results of a sales enterprise for a given timeframe, Y4 can be a fourth known outcome vector of the historical activity results of a sales enterprise for a given timeframe, and Y5 can be a fifth known outcome vector of the historical activity results of a sales enterprise for a given timeframe. See also ¶ [0087-0089] of Thomaidou and select/run shown in Fig. 5 at 513.) (see Dependent Claim 20);
- responsive to the threshold not being met, the computer system is configured to re-select the entities to be assigned to the predicted opportunities while removing any entities choosing not to participate (see at least Thomaidou: Fig. 4 & ¶ [0087-0089]. Thomaidou notes with each new iteration, manager system 110 can add most recent data to the training data dataset used for parameterizing one or more model without discarding of aged data. Manager system 110 can add most recent data to the training data dataset used for parameterizing one or more model while discarding aged data that is older than a threshold age. Manager system 110 can retain all aged data but manager system 110 can apply weights to data in dependence on age with older data being weighed less than more recent data.” See also ¶ [0087-0089] of Thomaidou and select/run shown in Fig. 5 at 513. When generating the learned model includes solving an adapted one or more models adapted from the one or more model by removing the worker factor from the one or more models.) (see Dependent Claim 20)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Cronin / Saghier method / system / computer program product for a predictive capacity optimizer with the aforementioned teachings regarding: wherein the predicted opportunities are monitored for a predetermined time to determine if the number of predicted opportunities that are realized meets a threshold (see Dependent Claims 6 and 13); wherein responsive to the threshold not being met, the computer system is configured to re-select the entities to be assigned to the predicted opportunities while removing any entities choosing not to participate (see Dependent Claims 7 and 14); wherein the predicted opportunities are monitored for a predetermined time to determine if the number of predicted opportunities that are realized meets a threshold (see Dependent Claim 20); wherein responsive to the threshold not being met, the computer system is configured to re-select the entities to be assigned to the predicted opportunities while removing any entities choosing not to participate (see Dependent Claim 20) in further view of Thomaidou, wherein another aspect manager system 110 running machine learning process 116 can update decision data structures as set forth herein by machine learning so that accuracy and reliability is iteratively improved over time for reduced reliance on resource consuming rules intensive processing. Machine learning processes can be performed for increased accuracy and for reduction of reliance on rules based criteria and thus reduced computational overhead. (see Thomaidou: ¶ [0054]).
Further, the claimed invention is merely a combination of old elements in a similar field for a predictive capacity optimizer, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Thomaidou, the results of the combination were predictable.

Conclusion
		The prior art made of record and not relied upon is considered pertinent to 	applicant's disclosure:
		US Patents and/or US PG Publication Documents
US Patent Application (US 2015/0112756 A1) – Automated Software Tools for Improving Sales;
US Patent # (US 7,881,957 B1) – Identifying Tasks for Task Performers Based on Task Subscriptions;
US Patent # (US 8,352,301 B1) – Sales Opportunity Notification and Tracking System and Related Methods;
US Patent Application (US 2018/0268373 A1) – System and Method for Determining Key Professional Skills and Personality Traits for a Job;
US Patent Application (US 2017/0111507 A1) – Optimized Routing of Interactions to Contact Center Agents Based on Forecast Agent Availability and Customer Patience;
US Patent Application (US 2014/0358606 A1) – System and Method for Recommending an Employee for a Role;
US Patent Application (US 2016/0371625 A1) – Systems and Methods for Analyzing Recognition Data for Talent and Culture Discovery
US Patent # (US 11,295,251 B2) – Intelligent Opportunity Recommendation (***same assignee*** very relevant);
US Patent Application (US 2020/0151651 A1) – Intelligent Opportunity Recommendation (***same assignee*** very relevant).
US Patent Application (US 2019/0102462 A1) – Identification and Evaluation White Space Target Entity for Transaction Operations;
US Patent # (US 8,121,883 B2) – Method and System for Automatically Prioritizing Opportunity Based Customer Requirements
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERICK J HOLZMACHER/               Patent Examiner, Art Unit 3623                                                                                                                                                                                         

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683